Citation Nr: 1816200	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  09-32 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for bladder cancer for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1960 to July 1983, with combat service in the Republic of Vietnam.  He died in July 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In a September 2009 VA Form 9, the appellant requested a hearing before the Board at the RO.  However, in May 2011 the appellant, through her representative, withdrew the hearing request.  38 C.F.R. § 20.704(e) (2017).

The Board remanded the appeal in February 2013, March 2016, and again in May 2017 for further development.

In December 2017, the Board requested a Veterans Health Administration (VHA) opinion in accordance with 38 C.F.R. § 20.901(a).  The requested opinion was provided in February 2018 and has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in July 2007 as a result of metastatic bladder cancer, with methicillin-resistant staphylococcus aureus (MRSA) endocarditis contributing to, but not directly causing, his death.

2.  At the time of his death, the Veteran was service-connected for bilateral hearing loss and tinnitus; service connection for prostate cancer was subsequently granted with a 100 percent disability rating effective March 12, 2007.

3.  The Veteran's fatal bladder cancer was due to his conceded exposure to herbicide agents and diesel fuel in Vietnam.

4.  At the time of his death, the evidence of record did not show the Veteran's bladder cancer had its onset in service or was otherwise related to service, including due to herbicide agent and/or diesel fuel exposure, and it is not a disease for which presumptive service connection due to herbicide agent exposure is warranted.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C. §§ 1110, 1116, 1131, 1154, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2017).

2.  The criteria for entitlement to service connection for bladder cancer, for accrued benefits purposes, have not been met.  38 U.S.C. §§ 1101, 1110, 1116, 1131, 5101, 5107, 5121 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Service Connection for the Cause of the Veteran's Death

I.  Appellant's Contentions

The appellant had been married to the Veteran for 34 years at the time of his death in July 2007.  She asserts that bladder cancer due to herbicide agent exposure in service caused the Veteran's death or alternatively a combination of lung and service-connected prostate cancers, also due to in-service herbicide agent exposure, caused or contributed to the Veteran's death.  See September 2017 Appellant's Brief; October 2015 Notice of Disagreement (NOD).  

II.  Applicable Law

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation (DIC) benefits.  38 U.S.C. § 1310, 38 C.F.R. § 3.312.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran is presumed to have been exposed to herbicide agents, including Agent Orange, during his Vietnam service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307.  Bladder cancer is not among the diseases presumptively associated with herbicide agent exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  However, he nevertheless can prove entitlement to service connection on a direct basis due to herbicide agent exposure.  Combee v. Brown, 5 Vet. App. 248 (1993).  

The Veteran is noted to have combat service in Vietnam, thus his exposure to diesel fuel therein is presumed as consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 U.S.C. §5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

As noted above, bladder cancer is not a condition that is listed as a disease that can be presumptively service-connected due to herbicide agent exposure under 38 C.F.R. §3.307.  Therefore, presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  However, in determining whether service connection for the cause of the Veteran's death is warranted, the Board will address service connection for bladder cancer due to herbicide agent exposure on a direct basis.  Regarding direct service connection, the Veteran was diagnosed with bladder cancer in April 2006.  See November 2006 private treatment record.  Therefore, element one is established.

Regarding element two of direct service connection, in-service incurrence of a disease or injury, as noted above, the Board concedes diesel fuel exposure in Vietnam, and his exposure to herbicide agents in the Republic of Vietnam is presumed.  38 U.S.C. §§1116, 1154(b); 38 C.F.R. §§ 3.304(d), 3.307.  Thus, element two is also established.

As to element three of direct service connection, nexus, the only competent opinion of record is the February 2018 VHA expert's opinion, which substantiates the claim.  Specifically, the VHA expert opined that there was a 50 percent probability that the Veteran's bladder cancer was caused by his in-service exposure to herbicide agents and diesel fuel.  In support of his opinion, he reasoned that while the actual pathology of the Veteran's bladder cancer was not available, 90 percent of bladder cancers are transitional cell carcinomas, and that in absence of any tobacco use within 12 years prior to the Veteran's bladder cancer diagnosis (in this regard, no evidence of tobacco use is found in the record), there is evidence to suggest his bladder cancer was caused by herbicide agents and diesel fuel exposures in Vietnam.  The Board finds that this opinion tends to demonstrate the Veteran's bladder cancer was due to herbicide agent and diesel fuel exposures in service and the VHA expert provided an understandable and rational basis for the opinion, and relied on an accurate history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As the evidence is favorable in this regard, no discussion of the appellant's other theories is necessary.  Thus, in affording the Veteran the benefit of reasonable doubt, service connection for the cause of the Veteran's death is warranted.  38 U.S.C. §§ 1110, 1310, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.312.
      
      
Service Connection for the Purpose of Accrued Benefits

I.  Appellant's Contentions

The appellant maintains that she is entitled to service connection for bladder cancer for the purpose of accrued benefits, since the Veteran had a pending claim for benefits at the time of his death.  See October 2007 Appellant Informal Claim.

II.  Applicable Law

For situations where the Veteran had a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid for a period not to exceed two years, based on evidence that was in the file on the date of death.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000 (emphasis added); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 123 (Fed. Cir. 1996). 

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones, 136 F.3d 1299. 

III.  Analysis

Initially, the Board notes that that the substitution provisions under 38 U.S.C. § 5121A are effective from Oct. 10, 2008, which is more than one year after the Veteran's death in this case.  Thus, the appellant cannot be considered the substitute appellant, and consideration of the claim is limited to accrued benefits based upon the evidence of record at time of death.  

The record shows that, as the surviving spouse of the Veteran, the appellant has standing to file a claim for accrued benefits and she did so in a timely fashion.  The record also shows that at the time of the Veteran's death, he had a pending claim for service connection for bladder cancer.  Thus, in order for the appellant to prevail on the accrued benefits claim, it must be shown that the Veteran would have prevailed on his service connection claim if he had not died.
	
Unfortunately, the evidence of record that existed at the time of the Veteran's death did not demonstrate that service connection for bladder cancer was warranted.  While there was a current diagnosis, conceded in-service exposures to herbicide agents and diesel fuel, and notations of in-service urinary and kidney infections, there was no favorable nexus relating bladder cancer to herbicide agent or diesel fuel exposure or his in-service illnesses.  The Board is cognizant of the positive VHA expert opinion that relates the Veteran's bladder cancer to his herbicide agent and diesel fuel exposures, however since this opinion post-dates his death, it cannot be considered in awarding this particular benefit.  Additionally, as previously noted, bladder cancer is not a disease listed that can be presumptively service-connected due to herbicide agent exposure under 38 C.F.R. §3.307.  Therefore, presumptive service-connection was also not warranted.  See 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Lastly, to the extent the appellant maintains that the Veteran's bladder cancer was related to herbicide agent exposure or was otherwise related to his active service, she is not competent to render such opinion as this requires specialized training and expertise on chemical properties and the excretory systems.  The appellant has not indicated that she has such experience.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).

Thus, the Board finds that the preponderance of the evidence is against the claim and the Veteran would not have prevailed on his service connection claim for bladder cancer at the time of his death.  Thus, the benefit-of-the-doubt rule is not applicable and the appellant's claim for accrued benefits must be denied.  See Gilbert, 1 Vet. App. 49; 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to service connection for bladder cancer, for the purpose of accrued benefits, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


